As filed with the United States Securities and Exchange Commission on December 22 , 2008 Registration No. 333-153731 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. 3 VOLU-SOL REAGENTS CORPORATION (Exact name ofregistrant as specified in its charter) Utah 2835 87-0578125 (State or jurisdiction of incorporation or (Primary Standard Industrial (I.R.S. Employer organization) Classification Code Number) Identification No.) 5095 West 2100 South West
